         Case 3:19-cv-02281-K Document 3 Filed 09/25/19                     Page 1 of 4 PageID 30

                                    UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS




Federal Trade Commission                                 §
                Plaintiff                                §
                                                         §
                                                         §
                       v.                                §     Case No.
                                                         §
                                                         §
Match Group, Inc.                                        §
               Defendant                                 §


                            APPLICATION FOR ADMISSION PRO HAC VICE
                             (Complete all questions; indicate “N/A” if necessary.)

I.         Applicant is an attorney and a member of the law firm of (or practices under the name of)

the Federal Trade Commission                                                                   , with offices at

1999 Bryan Street, Suite 2150
(Street Address)

Dallas                                                         Texas                  75201
(City)                                                        (State)                 (Zip Code)

 (214) 979-9386                                                (214) 953-3079
(Telephone No.)                                                (Fax No.)




II.        Applicant will sign all filings with the name M. Hasan Aijaz                                        .


III.       Applicant has been retained personally or as a member of the above-named firm by:
                                           (List All Parties Represented)




to provide legal representation in connection with the above-styled matter now pending before the United
States District Court for the Northern District of Texas.
       Case 3:19-cv-02281-K Document 3 Filed 09/25/19                    Page 2 of 4 PageID 31


IV.      Applicant is a member in good standing of the bar of the highest court of the state of
                                                                                                      For Court Use Only.
                                                                                                      Bar StatusVerified:
                      Virginia                       , where Applicant regularly practices law.       _______________


                    80073
Bar license number:_______________                          October 20, 2010
                                            Admission date:____________________________

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V.       Applicant has also been admitted to practice before the following courts:

Court:                                    Admission Date:                            Active or Inactive:

US COA for the 10th Circuit               11/18/2013                                 Active




VI.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings—
regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires
admission to practice, except as provided below:




VIII.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except
as provided below (omit minor traffic offenses):
Case 3:19-cv-02281-K Document 3 Filed 09/25/19   Page 3 of 4 PageID 32
Case 3:19-cv-02281-K Document 3 Filed 09/25/19   Page 4 of 4 PageID 33
